Citation Nr: 0836840	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder.  

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for residuals of multiple left elbow injuries.  

3.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for atrophy of the left testicle.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for residuals of 
multiple left elbow injuries.

6.  Entitlement to service connection for atrophy of the left 
testicle.  

7.  Entitlement to service connection for a left knee 
disorder.  

8.  Entitlement to service connection for a low back 
disorder.  

9.  Entitlement to service connection for a bilateral hip 
disorder.  

10.  Entitlement to service connection for a hearing loss 
disability on the left.  

11.  Entitlement to service connection for a hearing loss 
disability on the right.  

12.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and a depressive disorder.  

13.  Entitlement to an initial evaluation in excess of 20 
percent for right post-traumatic tibiotalar arthritis.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  
In addition, he served in the Army National Guard in April 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The Board notes that in correspondence received on January 
22, 2007, the veteran indicated that that he disagreed with a 
denial of service connection for depression.  The Board notes 
the issue of entitlement to service connection for depression 
has not been adjudicated by the agency of original 
jurisdiction (AOJ).  Regardless, and in the best interest of 
the veteran, the Board has rephrased the issue regarding a 
psychiatric disorder, to include not only PTSD, but also a 
depressive disorder.  The Board notes that service connection 
for adult situational reaction with anxiety tension was 
denied in a September 1970 rating decision based on a 
determination that it was a constitutional or developmental 
abnormality.  

The Board notes that service connection for residuals of a 
right knee and ankle sprain was denied by the AOJ in a 
September 1970 rating decision.  In a December 2006 rating 
decision, service connection for post-traumatic tibiotalar 
arthritis (right ankle) was granted.  This represents a full 
grant of the benefits sought in regard to the right ankle.  

In addition, the Board notes that in the September 1970 
rating decision, service connection for a 
respiratory/pulmonary disease, a fracture of the right 
clavicle with deformity, and epidermophytosis of the feet was 
denied.  In a January 2007 notice of disagreement, the 
veteran asserted entitlement to service connection for a 
pulmonary disorder, a fracture of the right clavicle, and a 
bilateral foot disorder.  These issues are referred to the 
AOJ.  

The issues of entitlement to service connection for atrophy 
of the left testicle, residuals of multiple left elbow 
injuries, a right knee disorder, a left knee disorder, a low 
back disorder, a bilateral hip disorder, a hearing loss 
disability on the left, a hearing loss disability on the 
right, an acquired psychiatric disorder, to include PTSD and 
a depressive disorder, and entitlement to an initial 
evaluation in excess of 20 percent for right post-traumatic 
tibiotalar arthritis are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Service connection for residuals of a sprain to the right 
knee was denied in a September 1970 rating decision.  The 
veteran did not appeal and that decision is final.

2.  The evidence added to the record since the September 1970 
rating decision in regard to a right knee disorder relates to 
an unestablished fact necessary to substantiate the claim and 
is probative.

3.  Service connection for multiple bony bodies due old 
injury of the left elbow was denied in a September 1970 
rating decision.  The veteran did not appeal and that 
decision is final.

4.  The evidence added to the record since the September 1970 
rating decision in regard to a left elbow disorder relates to 
an unestablished fact necessary to substantiate the claim and 
is probative.

5.  Service connection for left testicle atrophy was denied 
in a September 1970 rating decision.  The veteran did not 
appeal and that decision is final.

6.  The evidence added to the record since the September 1970 
rating decision in regard to the left testicle relates to an 
unestablished fact necessary to substantiate the claim and is 
probative.


CONCLUSION OF LAW

The September 1970 rating decision, which denied entitlement 
to service connection for residuals of a right knee sprain, 
multiple bony bodies of the left elbow, and atrophy of the 
left testicle, is final.  Evidence submitted since that 
decision is new and material and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claims.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The issue of service connection for residuals of a right knee 
sprain, multiple bony bodies of the left elbow, and atrophy 
of the left testicle was previously addressed and denied by 
the AOJ in September 1970.  At the time of the prior 
decision, the record included the service medical records, 
statements from the veteran, and post service medical 
records.  The evidence was reviewed and service connection 
for residuals of a right knee sprain, multiple bony bodies of 
the left elbow, and atrophy of the left testicle was denied.  
38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

Right Knee

At the time of the prior decision in September 1970, the AOJ 
determined that there was no evidence of a right knee/ankle 
disorder.  The Board notes that in his July 1970 claim, the 
appellant asserted that he had injured his right knee and 
ankle in approximately November 1968 and was treated at the 
Station Hospital in Ft. Monmouth, New Jersey.  The September 
1970 rating decision noted no residuals of a right ankle 
sprain and that x-ray examination of the knees showed no 
abnormalities.  

Since that determination, in June 2005, the veteran has 
applied to reopen his claim of entitlement to service 
connection for a right knee disorder.  The evidence submitted 
since the prior final denial in September 1970 is new and 
material.  In a December 2006 rating decision, service 
connection for right post-traumatic tibiotalar arthritis 
(right ankle) was granted, with notation of the September 
2006 VA examiner's opinion to the effect that the veteran's 
right post-traumatic tibiotalar arthritis was a result of the 
talar fracture in service while repelling down a cliff during 
INACDUTRA in 1974.  In addition, an August 2006 VA treatment 
record reflects a diagnosis of degenerative joint disease at 
multiple sites.  The evidence relates to unsubstantiated fact 
necessary to substantiate the claim, and is probative.  Thus, 
the evidence submitted since the prior final denial is new 
and material and the claim is reopened.

Left Elbow

At the time of the prior decision in September 1970, the AOJ 
determined that there was no evidence of a left elbow 
disorder.  The decision noted that service medical records 
noted a history of a left elbow injury in high school, that 
x-ray examination of the left elbow in August 1968 showed 
fractures to be well healed with calcification in the left 
elbow, and that the elbow was reported to be functionally 
normal.  The August 1970 VA examination report noted a 
history of a pulled ligament in his left elbow while walking 
on his hands prior to service in 1967, with treatment for 
swelling.  No fracture was noted and the report reflects the 
veteran's complaints of elbow pain since that time.  Both 
upper extremities were noted to be normal, except for the 
right clavicle.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a left 
elbow disorder.  The evidence submitted since the prior final 
denial in September 1970 is new and material.  An August 2006 
VA treatment record reflects a diagnosis of degenerative 
joint disease at multiple sites.  The evidence relates to 
unsubstantiated fact necessary to substantiate the claim, and 
is probative.  Thus, the evidence submitted since the prior 
final denial is new and material and the claim is reopened.

Left Testicle

At the time of the prior decision in September 1970, the AOJ 
determined that service connection for atrophy of the left 
testicle was not warranted.  The AOJ noted that the June 1970 
separation examination report noted the veteran's history of 
a crushing injury to the left testicle in January 1970.  The 
Board notes his that his July 1970 VA compensation claim 
reflected his report of having left testicle atrophy as a 
result of an injury in December 1966.  The Board notes that 
there have been amendments the regulations pertaining to 
aggravation.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a left 
testicle disorder.  The evidence submitted since the prior 
final denial in September 1970 is new and material.  A 
December 2006 VA treatment record reflects a prescription for 
Vardenafil in association with sexual activity.  The Board 
finds the additional evidence of dysfunction to be probative.  

The evidence is probative and relates to unsubstantiated fact 
necessary to substantiate the claim, and thus, the evidence 
is new and material.  The evidence submitted since the prior 
final denial is new and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a right knee disorder is granted.  

The application to reopen the claim of entitlement to service 
connection for a left elbow disorder is granted.  

The application to reopen the claim of entitlement to service 
connection for left testicle atrophy is granted.  


REMAND

The veteran asserts that he has a disorder of the left 
testicle related to service.  As noted in the September 1970 
rating decision, the June 1970 separation examination report 
noted the veteran's history of a crushing injury to the left 
testicle in January 1970.  The Board notes on his July 1970 
VA compensation claim the appellant reported having left 
testicle atrophy as a result of an injury in December 1969.  
The Board notes that a June 1968 examination report notes 
condition for which he was being evaluated included an 
atrophic testicle.  

In addition, the Board notes that the veteran underwent a 
urological examination in August 1970.  The report of 
examination notes the following:

HISTORY:  Veteran says:  "I had the 
mumps when I was about nine years old but 
I don't know if it affected my testes.  
When I was 17 or 18 years old I was 
diving and landed on the water in such a 
way that it injured my left testicle.  
The testicle became very swollen and 
painful.  I was admitted to the 
University Hospital at Lincoln and Dr. 
U[], a urologist, took care of me.  Ever 
since then it has been tender whenever I 
bumped it, even crossing my legs 
sometimes hurts it.  

In Vietnam last December, I fell about 
five feet out of the helicopter and 
landed in a canal injuring the testicle 
again.  I reported to sick call and the 
doctor gave me some pain pills and put 
ice packs on my testicles."  

The examiner reported that the left testicle was slightly 
less than half the size of the right testicle and was more 
sensitive to palpation, and normal in consistency.  The 
diagnosis entered was atrophy and hypersensitivity of the 
left testis due to a swimming accident prior to service.  

The Board notes that, generally, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  Essentially, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-2003 (July 
16, 2003).  

The provisions of 38 C.F.R. § 3.306(b) provide that 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, and a pre-
existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(b) (2008). The Board find that there 
is insufficient evidence to determine whether a left testicle 
disorder is related (incurred or aggravated) to service.  

In regard to the left elbow, a June 1968 x-ray examination 
report in association with the May 1968 service entrance 
examination report showed several 3 mm to 5 mm calcific 
densities lying to the medial aspect of the left elbow joint 
compatible with early developing osteochondromatosis or joint 
findings from old trauma.  An August 1968 record of treatment 
notes a history of left elbow pain/swelling in college and 
complaints of left elbow pain were noted.  X-ray examination 
of the left elbow showed some bone fragments medially, noted 
to possibly be avulsed.  The relevant impression was 
heterotopic calcification of the left elbow.  Records, dated 
in December 1968, reflect complaints of chronic trouble with 
the left elbow.  X-ray examination of the left elbow showed 
multiple soft tissue calcifications medial to the elbow joint 
space.  Bony structures were noted to be normal.  The June 
1970 separation examination report shows that the upper 
extremities were normal.  

An August 2006 VA treatment record notes an impression of 
degenerative joint disease at multiple sites.  The Board 
finds that that there is insufficient evidence to determine 
whether any left elbow disorder is related to service.  

In regard to the right knee, the Board notes that in his July 
1970 claim, the appellant asserted that he had injured his 
right knee and right ankle in approximately November 1968 and 
was treated at the Station Hospital in Ft. Monmouth, New 
Jersey.  The Board notes that in a September 1970 response to 
the AOJ's request for relevant treatment records from that 
facility, the service department reported that no medical 
records were found, noting, "Item 8: Also [XX XXX] 941."  
The Board notes that item 8 on the form refers to the 
veteran's name, not the claims file number or the veteran's 
social security number.  

In that regard, the Board notes that a June 2005 RO record 
notes that the veteran had two different claim numbers, one 
being a VA assigned claims file number and the other the 
veteran's social security number.  While both the claims file 
number and the veteran's social security number were noted in 
association with the 1970 records request and response, 
neither of those numbers ends in 941.  In addition, the Board 
notes that records of treatment, dated in 1968, from the 
Patterson Army Hospital at Ft. Monmouth, are included in the 
service medical records, and a December 1968 x-ray 
examination report reflects that he underwent x-ray 
examinations to include of the right knee to "evaluate old 
injury." 

On VA examination in August 1970, a history of having had a 
trick knee since high school was noted, with swelling on two 
or three occasions during service with jungle and/or 
paratrooper training in service, and a notation that he had 
had to pull out of paratrooper training because of his right 
knee.  In addition, a history of having had a sprained right 
ankle while playing basketball in the summer of 1968 was 
noted.  On examination, the knees were reported to be normal, 
with notation of slightly more mobility with forced movement 
of the left knee compared to the right knee.  In addition, no 
residuals in association with his history of a sprained right 
ankle were noted.  In a September 1970 rating decision, the 
AOJ denied service connection for a right ankle and knee 
sprain, noting "RESIDUAL OF SPRAIN TO RIGHT ANKLE AND KNEE - 
not found on last examination 8-10-70."  

The Board notes that in a December 2005 rating decision, the 
AOJ denied reopening the claim for service connection for 
residuals of a sprain to the right ankle and knee, and in a 
December 2006 rating decision, granted service connection for 
right post-traumatic tibiotalar arthritis (right ankle), with 
notation of the September 2006 VA examiner's opinion to the 
effect that the veteran's right post-traumatic tibiotalar 
arthritis was a result of the talar fracture in service while 
repelling down a cliff during INACDUTRA in 1974.  A statement 
of the case was issued in December 2006 in regard to the 
denial in regard to the right knee.  

In addition, and pertinent not only to the right knee, but 
also to the left knee, low back, and bilateral hips, the 
Board notes that while a January 2005 follow-up record noted 
to be in association with 8 months status post transforaminal 
lumbar interbody fusion at L3-4 and extension of fusion to 
S1, notes no joint swelling, redness or inflammation, an 
August 2006 VA treatment record reflects a diagnosis of 
degenerative joint disease at multiple sites, and a December 
2006 record reflects arthritis medication and increased leg 
pain with exercise.  Further, a November 2005 private record 
reflects complaints of left leg pain.  The Board notes that 
the veteran has not waived initial AOJ consideration of 
evidence received in December 2007.  

In addition, and specifically in regard to the back, a 
November 2005 private treatment record reflects complaint of 
cervical and lumbar pain.  The report of examination notes no 
clearly defined precipitating factor for the pain, noting 
that the veteran believed it went back to repelling injuries 
during service.  An August 2005 VA treatment record notes a 
two-week history of lumbar back pain.  The Board notes that 
an August 2006 VA treatment record reflects complaints of on 
onset of low back pain in service with repelling during 
training.  X-ray examination of the lumbar spine was noted to 
show fusions from L3, L4, and L5 to S1 with decreased joint 
space and deformity at the L2-L3 disc space and loss of L1-L2 
disc space.  

The Board notes that while the VA examiner provided an 
opinion to the effect that the veteran's low back disorder 
was "less likely is not caused by a result" of the service-
connected right talus fracture, in light of the appellant's 
assertions of direct service connection, that is, of having 
injured his back at the same time he sustained the service-
connected talus fracture, the Board finds that further 
development is necessary.  The Board notes that an August 
2006 VA treatment record notes a reinjury of the back in a 
fall in January 2005, and in a private letter, received in 
December 2007, a private physician attributed the appellant's 
disc degeneration at multiple levels of the spine, resulting 
in fusions of the spine from T5 to the sacrum, to the in-
service repelling incident.  

In regard to hearing loss, the Board notes that in a December 
2005 rating decision, service connection for a hearing loss 
disability on the left was denied and service connection for 
a hearing loss disability on the right was deferred pending a 
VA opinion.  In a January 26, 2006 rating decision, the AOJ 
denied service connection for a hearing loss disability on 
the right, and the appellant was notified of that decision, 
by letter dated January 27, 2006.  On January 8, 2007, the 
veteran filed a notice of disagreement in regard to the 
denial of service connection for a hearing loss disability, 
bilaterally.  To the extent that the AOJ concluded that the 
January 8, 2007 notice of disagreement as to the denial of 
service connection for a bilateral hearing loss was not 
specific enough as to reflect an intent to appeal the denial 
of service connection for a hearing loss disability on the 
right, the Board notes that VA's statutory duty to assist 
means that VA must liberally read all documents submitted, to 
include all issues presented, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  In addition, while the Board is not 
required to conjure up issues that were not raised by the 
veteran, see Brannon v. West, 12 Vet. App. 32 (1998), in this 
case, the Board is clearly able to ascertain that the veteran 
has initiated an appeal in regard to a hearing loss 
disability, to include a hearing loss disability on the 
right.  

In light of the Board's determination that a timely notice of 
disagreement was received on January 8, 2007, a statement of 
the case must be issued in that regard.  The AOJ has not 
issued a statement of the case to the veteran which addresses 
his notice of disagreement as to entitlement to service 
connection for a hearing loss disability on the right.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the AOJ has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the AOJ for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).

In addition, the Board notes that the veteran underwent a VA 
audiologic evaluation in September 2005, at which time the 
examiner attributed tinnitus to noise exposure during service 
in Vietnam and that, "it is less likely as not that at least 
a portion of the veteran's hearing loss is due to his 
military noise exposure," noting that the veteran's hearing 
loss was not considered disabling by VA standards.  In a 
January 2005 addendum, the examiner opined that the veteran's 
hearing loss disability on the right was not likely a result 
noise exposure during service.  The Board notes that mild 
deafness is noted in an August 2006 VA treatment record.  

The Board notes that the term "hearing loss disability" is 
defined in VA regulations. For the purposes of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board finds that further development is necessary to make 
a determination as to whether any hearing loss disability, on 
the right or left, is related to service.  

The veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD and/or depression, as a result of 
service.  In that regard, the Board notes that in association 
with his service entrance examination report, dated in May 
1968, a June 1968 record reflects a diagnosis of a cough and 
duodenal pain, possibly related to nervous tension with 
occasional episodes of hemoptysis.  In addition, the August 
1970 VA examination report reflects complaints of abdominal 
discomfort fullness over the chest, headaches, and pains in 
his arms, and the assessment was adult situational reaction, 
secondary to separation from service, with mild anxiety 
tension symptoms.  

The Board further notes the AOJ's determination, as reflected 
in the December 2005 rating decision via notation of a combat 
code of "1,"|that the veteran is not a combat veteran.  A 
noncombat stressor must be corroborated by credible 
supporting evidence, see Suozzi v. Brown, 10 Vet. App. 307 
(1997) and while corroboration of every detail is not 
required, the veteran does need to offer independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  See also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The Board notes that a completed 
questionnaire in regard to stressful events in service, in 
response to the AOJ's May 2005 request, has not been 
received.  In addition, a private November 2005 record notes 
no increased nervousness, mood changes, or depression.  
Regardless, based on the record in this case, the Board finds 
that further development in regard to whether the veteran has 
an acquired psychiatric disorder related to service is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
relevant records from the Station Hospital 
at Ft. Monmouth in association with 
treatment for a right knee injury in 1968.  
All records obtained should be associated 
with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any identified 
right knee disorder, left knee disorder, 
left elbow disorder, left testicle 
disorder, low back disorder, and bilateral 
hip disorder.  The claims file should be 
made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any identified 
right knee, left elbow or left testicle 
disorder is related to a disease or injury 
in service, and if arthritis is shown, 
whether it is at least as likely as not 
that it had an onset during service or 
within the initial post service year, 
and/or whether it is at least as likely as 
not that any identified disorder is 
related to any service-connected 
disability, to include the right post-
traumatic tibiotalar arthritis.  A 
complete rationale should accompany all 
opinions provided.  

3.  The AOJ should schedule the appellant 
for a VA audiological examination to 
determine the nature and etiology of any 
identified hearing loss disability.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion, in 
terms of whether it is at least as likely 
as not, that any identified hearing loss 
disability on the right or left is related 
to service.  A complete rationale should 
accompany all opinions provided.  

4.  The AOJ should schedule the appellant 
for a VA psychiatric examination to 
determine the nature and etiology of any 
identified acquired psychiatric disorder, 
to include PTSD or depression.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether it is at least as likely as not 
that any identified acquired psychiatric 
disorder is related to service, and if 
PTSD is identified, the particular 
stressor upon which the diagnosis is 
based.  A complete rationale should 
accompany all opinions provided. 

5.  The AOJ should issue a statement of 
the case in regard to the issue of 
entitlement to service connection for a 
hearing loss disability on the right.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the statement of 
the case.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


